Citation Nr: 0012881	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-16 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for narcolepsy.

3.  Entitlement to service connection for carpal tunnel 
syndrome.

4.  Entitlement to service connection for tendonitis, claimed 
as left arm pain.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sinus bradycardia

7.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

8.  Entitlement to service connection for lumbosacral strain, 
to include degenerative joint disease and sciatica.

9.  Entitlement to a temporary total disability evaluation 
pursuant to the provisions of 38 C.F.R. §§ 4.29 and 4.30 for 
hospital treatment provided in August and November 1997.

10.  What evaluation is warranted for the period from March 
19, 1997, for kidney stones, with history of prostatitis and 
urethritis?

11.  What evaluation is warranted for the period from March 
19, 1997, for headaches?

12.  What evaluation is warranted for the period from March 
19, 1997, for left knee patellofemoral syndrome, status post 
lateral release?


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Oakland, 
California, and Portland, Oregon.  During the pendency of his 
appeal, the veteran relocated to Oregon and his claims file 
was transferred to the RO in Portland, Oregon.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
narcolepsy, carpal tunnel syndrome, tendonitis, claimed as 
left arm pain, hypertension, sinus bradycardia, degenerative 
joint disease (DJD) of the cervical spine, and lumbosacral 
strain, to include DJD and sciatica, are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

2.  Hospitalization of the veteran from July 28, 1997, to 
August 14, 1997, and in November 1997 did not result in 
hospitalization in excess of 21 days, did not require 
convalescence for one month, and did it result in severe 
postoperative residuals. 

CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
narcolepsy, carpal tunnel syndrome, tendonitis, claimed as 
left arm pain, hypertension, sinus bradycardia, degenerative 
joint disease (DJD) of the cervical spine, and lumbosacral 
strain, to include degenerative joint disease and sciatica, 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A temporary total hospitalization or a convalescence 
rating based on the veteran's hospitalization from July 28, 
to August 14, 1997, and in November 1997, is not warranted.  
38 C.F.R. §§ 4.29, 4.30 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Narcolepsy, Carpal Tunnel 
Syndrome, Tendonitis, Claimed as Left Arm Pain, Hypertension, 
Sinus Bradycardia, DJD of the Cervical Spine, and Lumbosacral 
Strain, to include DJD and sciatica

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases, including 
arthritis and hypertension, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran served on active duty from August 1987 to March 
1997.  He is seeking service connection for narcolepsy, 
carpal tunnel syndrome, tendonitis, claimed as left arm pain, 
hypertension, sinus bradycardia, DJD of the cervical spine, 
and lumbosacral strain, to include DJD and sciatica.  The 
legal question to be answered initially is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to these 
claims and there is no duty to assist him further in the 
development of his claims.  38 U.S.C.A. § 5107(a) (West 
1991).  As will be explained below, the Board finds that 
these claims are not well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

Narcolepsy

The veteran's service medical records (SMRs) reflect that he 
underwent evaluation and testing for a possible sleep 
disorder.  A consultation request for an ear, nose, and 
throat (ENT) evaluation in May 1996 noted that the veteran 
complained of excessive snoring which had worsened over the 
past several months.  He also had noted increased fatigue and 
drowsiness during that day that was not resolved by an 
earlier bedtime.  The veteran's wife reported apneic 
episodes.  The veteran was afforded an ENT consultation in 
July 1996.  He reported symptoms similar to those described 
above, as well as mid-day hypersomnulence.  The consultation 
provided an assessment of heroic snoring and rule out 
obstructive sleep apnea (OSA).  A clinical entry dated in 
August 1996 provided an impression of probable sleep 
disordered breathing (SDB), upper airway sleep apnea (UASA) 
versus OSA.  

The veteran underwent polysomnography study at the Sutter 
Sleep Disorders Center in October 1996.  The study was 
interpreted to show SDB at the upper limits of normal for 
age.  Rapid eye movement (REM) sleep occurred early and was 
evenly distributed throughout the night.  The report 
indicated that these findings were suggestive, though not 
diagnostic of narcolepsy.  The veteran then underwent 
Multiple Sleep Latency Testing (MSLT) in November 1996.  The 
results of the testing failed to demonstrate significant 
daytime sleepiness.  The conclusion was that the testing 
results could be supportive of a narcoleptic disorder in the 
appropriate clinical context.

The SMRs contain two subsequent pulmonary clinic entries, 
dated in November and December 1996 respectively, which 
stated that there was no evidence of SDB and described the 
veteran's condition as primary snoring.

The veteran was afforded a VA examination in July 1997.  The 
veteran related a history of being sleepy in the daytime.  He 
was on no medications for narcolepsy.  The examiner's 
diagnosis was physiological sleepiness.

The veteran contends that service connection should be 
granted for narcolepsy.  However, the record demonstrates 
that he was not diagnosed with narcolepsy in service, nor at 
the time of his October 1997 VA examination.  In short, no 
medical or other competent evidence showing that he currently 
has narcolepsy has been presented.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

While the veteran claims that his daytime sleepiness is due 
to narcolepsy, he has offered no competent evidence to 
establish support his assertion other than his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  In the absence of competent evidence 
of a current disorder that is related to service the claim 
must be denied as not well grounded.

Carpal Tunnel Syndrome/Tendonitis Claimed as Left Arm Pain

The veteran has alleged that he suffers from several 
disabilities involving his left wrist, to include carpal 
tunnel syndrome and tendonitis.  The veteran's SMRs document 
several instances of treatment for complaints of left wrist 
pain beginning in February 1995.  He was diagnosed at that 
time with mild tendonitis of the left thumb versus very early 
carpal tunnel syndrome (CTS).  He was evaluated in September 
1995.  X-rays were interpreted to show a normal left wrist.  
Clinical assessment was tendonitis/overuse syndrome.  The 
veteran went through a period of physical therapy in 
September and October 1995.  He was treated again on May 23, 
1996, and diagnosed with tendonitis.  Several entries dated 
May 30, 1996, note that the veteran continued to complain of 
left wrist pain.  X-rays indicated some soft tissue swelling.  
The clinical impression was wrist pain of uncertain cause, 
rule out CTS (atypical) versus ganglion or other mass.

A magnetic resonance imaging (MRI) test, dated in June 1996, 
was interpreted as essentially unremarkable.  A bone scan of 
the left wrist, also dated in June 1996, noted focal uptake 
involving the left pisiform.  Likely etiologies included 
stress changes versus sequela of post traumatic episode.  
Less likely was early avascular necrosis.  The veteran then 
went through another period of physical therapy in June and 
July 1996.  A clinical entry, dated in July 1996, noted a 
decrease in left wrist pain.  The impression was wrist pain 
with no apparent pathology, fortunately improved at this 
time.  Finally, a December 1996 treatment entry noted 
continued complaints of left wrist pain.  Physical 
examination reported no deformity and full range of motion.  
The examiner noted that MRI, bone scan, and orthopedic 
evaluations had all been within normal limits.  The 
assessment was possible repetitive stress.  

The results of the July 1997 VA examination were negative for 
clinical diagnoses of either tendonitis or CTS.  

The Board acknowledges that the veteran was treated for 
complaints of left wrist pain for approximately two years.  
The SMRs reveal several diagnoses, initially, relating to the 
veteran's complaints of left wrist pain, with no clear 
diagnosis listed for the pain after July 1996.  Further, x-
rays, MRI, bone scan, and orthopedic evaluations failed to 
disclose a diagnosed disorder.  Moreover, the October 1997 VA 
examination was negative for findings of an identifiable 
disorder.

As with the veteran's claim for narcolepsy, there is no 
current diagnosis of CTS or tendonitis to support a grant of 
service connection at this time.  Rabideau.  In regard to the 
veteran's statements wherein, in the absence of a diagnosed 
disorder, he desired service connection for left wrist pain, 
the Board finds that this does not serve as a basis to 
warrant service connection.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  

As before, the veteran is capable of providing evidence of 
symptomatology.  However, in the absence of a diagnosed 
disorder, established by competent evidence, his claim must 
be denied as not well grounded.  Espiritu, Gowen.

Hypertension

The SMRs are negative for a diagnosis of hypertension.  The 
July 1997 VA examination found no evidence of hypertension.  
The only evidence offered by the veteran in support of his 
claim is in a discharge summary from Rideout Memorial 
Hospital for the period from July 28, to August 14, 1997.  
That summary reflects that the veteran was treated for 
obstructive voiding, secondary to urethral strictures, and 
essential hypertension.  

A closer review of the discharge summary, and other records 
from that hospitalization, shows that the veteran's blood 
pressure became elevated in conjunction with kidney problems 
that developed after his surgery.  The problem was corrected 
and the veteran's blood pressure was 126/90 at the time of 
his discharge.

Associated with the claims file are treatment records from 
Southwest Washington Medical Center, dated in November 1997.  
These records pertain to a second inpatient treatment for 
urethral strictures.  However, there is no evidence of 
hypertension noted on the discharge summary.  Further, 
private treatment records from Family Physicians, for the 
period from June 1997 to February 1998, do not contain any 
evidence of treatment for or diagnosis of hypertension, to 
include treatment provided after the veteran's August 1997 
hospitalization.

While the veteran has asserted that he should be service 
connected for hypertension, he has failed to produce any 
evidence that he is currently diagnosed with the disorder.  
The only evidence of hypertension is contained in the Rideout 
discharge summary, and no reading in that report shows 
compensably disabling hypertension.  As noted above, the 
veteran's hypertension was transitory based on a condition 
related to his surgery and was not diagnosed in post-surgical 
care.  As the veteran has failed to provide evidence of a 
current disability, his claim must be denied as not well 
grounded.  Rabideau.

Sinus Bradycardia

The veteran has also claimed entitlement to service 
connection for sinus bradycardia.  In support of his claim, 
the veteran has submitted the results of an electrocardiogram 
(EKG) dated in June 1992 which diagnosed sinus bradycardia, 
and the October 1996 report from the Sutter Sleep Disorders 
Center.  The October 1996 report merely noted sinus 
bradycardia without any further description or basis for the 
finding.

The SMRs contain a second EKG, dated in April 1996 that was 
interpreted to show normal sinus rhythm with sinus 
arrhythmia, read as a normal EKG.  An EKG, done at the time 
of the July 1997 VA examination was also reported as normal.  
The clinical examiner noted that there was no evidence of 
bradycardia.

As before, there is no current evidence of a disorder 
manifested by sinus bradycardia.  The evidence shows one 
instance of actual EKG evidence of sinus bradycardia in April 
1992, however, a subsequent service EKG in April 1996 was 
interpreted as normal.  The October 1996 report from the 
Sutter Center listed a finding of sinus bradycardia without 
stating whether this was based on a history or current EKG 
testing.  Even if it was based on current testing, the 
October 1997 VA EKG and clinical findings both found no 
evidence of sinus bradycardia.  Therefore, in the absence of 
current findings, the Board must deny the veteran's claim as 
not well grounded.  Rabideau.

DJD of the Cervical Spine

The SMRs reflect that the veteran was treated for complaints 
of left ear and neck pain in January 1993.  The diagnosis at 
that time was bilateral otitis media.  An x-ray report, dated 
in June 1996, described cervical spine findings of early DJD 
at the level of C5-C6.  Otherwise the vertebral bodies and 
intervertebral body spaces in the oblique views were 
unremarkable.

At his July 1997 VA examination the veteran's neck was 
reported as supple with full painless range of motion.  The 
examiner's diagnosis was status post cervical strain, neck 
within normal limits.  X-rays of the cervical spine were 
interpreted to show no significant findings.  Specifically, 
the report indicated that there was no evidence of DJD.

In applying the evidence of record to the veteran's claim, 
the Board finds that there is no current evidence of cervical 
spine DJD, nor is there any clinical evidence of any cervical 
disorder.  The Board notes that the veteran, as with his left 
wrist, has asserted that he should be granted service 
connection for his cervical pain, even though there may not 
be evidence of DJD.  However, as noted above, pain, in and of 
itself, is not a disability that can be service connected.  
Sanchez-Benitez.  Therefore, in the absence of current x-ray 
evidence of DJD, and/or clinical findings showing any type of 
cervical disorder that is related to service, the Board must 
deny the veteran's claim as not well grounded.  Caluza.

Lumbosacral Strain, DJD and Sciatica

Finally, the veteran has also claimed entitlement to service 
connection for several disabilities of the lumbar spine.  The 
veteran's SMRs document treatment for complaints of low back 
pain beginning in March 1993.  He was diagnosed with 
mechanical back pain.  X-rays of the lumbosacral spine 
revealed narrowing of the fifth lumbar vertebral interspace, 
and disc disease could not be excluded.  The veteran 
underwent physical therapy through April 1993.  He continued 
to complain of low back pain "off and on" through the 
remainder of 1993, and he was treated on several occasions.  
In April 1994, x-rays of the lumbosacral spine were 
interpreted to show the same results as those in March 1993, 
that is, narrowing of the fifth lumbar vertebral interspace.  
Again, disc disease could not be excluded.  A clinical entry 
dated in April 1994 noted the x-ray findings and provided a 
diagnosis of degenerative disc disease (DDD) of L4-L5.  The 
last treatment entry was dated in September 1994 where the 
veteran was diagnosed with low back strain.  There is no 
indication that the veteran received any additional treatment 
for his low back complaints up to his discharge in March 
1997.

At his July 1997 VA examination, the veteran was noted to 
have a normal lordotic curve.  Straight leg raise testing was 
negative to 80 degrees.  There was a full painless range of 
motion of the lumbar spine with no guarding or scoliosis.  X-
rays of the lumbosacral spine were interpreted to show a 
negative lumbar spine with no evidence of DJD or DDD.

The Board notes the veteran's treatment for low back pain in 
service during 1993 and 1994, as well as the x-ray findings 
of narrowing of the fifth intervertebral space.  However, 
there is no indication that the veteran received any further 
treatment for lumbar spine complaints after September 1994.  
The veteran has indicated in his statements that he was told 
there was nothing that could be done for his back pain so he 
did not seek further treatment.  The Board finds the 
veteran's statement to be credible.  However, the veteran has 
not submitted any additional competent evidence since the 
denial of his claim to show that there is any current 
evidence of DJD, DDD, limitation of motion, or sciatica.  
Moreover, in light of the lack of treatment and the negative 
findings at the time of the October 1997 VA examination, the 
Board can not find any basis to grant the veteran's claim.  
Once again, in the absence of competent evidence of a current 
disability, the Board must deny the veteran's claim as not 
well grounded.

In regard to each of the above issues, the Board notes that a 
well-grounded claim requires more than a mere assertion; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the objective 
medical evidence of record does not show that the veteran 
currently suffers from the claimed conditions, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, because the veteran 
has failed to present well-grounded claims the weighing of 
the merits of the claims is not appropriate, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Temporary Total Rating Entitlement

VA regulations provide that a temporary total disability 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in a 
Department of Veterans Affairs facility, or an approved 
hospital, for a period in excess of 21 days.  This increased 
rating will be effective the first day of continuous 
hospitalization and will be terminated effective the last day 
of the month of hospital discharge or effective the last day 
of a month of termination of treatment for the service-
connected disability.  Notwithstanding that hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  38 
C.F.R. § 4.29.

In this case, the evidence of record reflects that the 
veteran was admitted to Rideout Memorial Hospital on July 28, 
and discharged on August 14, 1997.  The discharge summary 
listed a pertinent discharge diagnosis of obstructive voiding 
secondary to deep membranous urethral strictures and false 
passages.  The veteran is service-connected for a urethral 
stricture disability.  However, his period of hospitalization 
failed to meet the regulatory criteria for a period in excess 
of 21 days.  Accordingly, there is no basis to award benefits 
under 38 C.F.R. § 4.29.  

In regard to the veteran's second claimed period in November 
1997, the medical records from Southwest Washington Medical 
Center reflect an inpatient stay of one day.  The veteran 
presented with a complaint of difficulty urinating.  He had a 
catheter inserted and was discharged.  The veteran clearly 
did not meet the necessary regulatory criteria for a 
temporary total rating based on his hospitalization.

In regard to benefits under 38 C.F.R. § 4.30 (1999), a 
temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  A total rating shall be 
assigned if treatment of a service-connected disability 
results in surgery necessitating at least one month of post- 
operative convalescence; or required surgery, with severe 
post-operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, the necessity for confinement, or the necessity for 
continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a)(1), (2), and (3).

The August 1997 discharge summary from Rideout Memorial 
Hospital noted that the appellant underwent a direct optic 
internal urethrotomy, cystoscopy, and an open suprapubic 
cystostomy with urethral dilatation.  The summary reflected 
that the veteran was discharged home for convalescence with 
restrictions of no heavy lifting or straining.  The records 
reflect that the veteran required insertion of a catheter 
through an open cystectomy due to the severity of his 
stricture.  The veteran also was treated for acute non-
oliguric renal failure.  His condition at the time of 
discharge was noted as satisfactory, and he was voiding 
satisfactorily with a good stream.

In a statement dated in February 1998, the veteran stated 
that he was placed on convalescence until September 2, 1997.  
In his notice of disagreement (NOD), received in October 
1998, the veteran stated that he was practically bedridden 
from his July 1997 surgery as he could not sit up at all.  He 
had to either lie down or sit in a fully reclined chair.  He 
also stated that he had to return to the hospital for several 
days for follow-up laboratory studies in regard to his kidney 
function.  The veteran related that he was not released to 
return to work until September 2, 1997.  Finally, as part of 
his substantive appeal that was received in December 1998, 
the veteran argued that he was confined to his house with an 
unhealed surgical wound.  He also stated that he did not 
return to work until September 3, 1997.  The veteran has not 
alleged any period of convalescence in regard to his November 
1997 medical treatment.

In applying the provisions of 38 C.F.R. § 4.30, the Board 
finds that the veteran has not satisfied the necessary 
criteria.  The veteran has argued that he was confined to his 
house due to an unhealed surgical wound.  However, the 
discharge summary does not support that contention.  The 
veteran did require abdominal surgery in order to correct his 
constriction.  He also was placed on restrictions as to no 
heavy lifting or straining.  However, he was not confined to 
his home.  He was able to return to the hospital for 
necessary evaluations.  He has not produced any evidence to 
show that he had any problems with the healing of his 
surgical incision.  Records from Family Physicians reflect 
treatment provided to the veteran from August 1997 to 
November 1998, and do not reflect any evidence of the veteran 
being bedridden, or suffering from severe incompletely healed 
surgical wounds.

The veteran has also contended that he required over 30 days 
of convalescence.  The veteran maintains that the 30 day 
period should encompass the time from the date of his 
admission to the date of his return to work.  He further 
argues that this view is supported by the regulations 
regarding the effective date of an award of benefits under 
38 C.F.R. § 4.30 which provides that a "total disability 
rating...will be assigned...effective the date of hospital 
admission..."  38 C.F.R. § 4.30.

The Board finds that the veteran's view of the applicable 
regulation is in error.  The effective date refers to the 
period the rating will be made effective from once the other 
criteria to establish a grant of benefits has been satisfied.  
This is noted in the regulations where it is stated that the 
benefit will be awarded if the entitlement "...is warranted 
under paragraph (a)(1), (2), or (3) of this section...."  
38 C.F.R. § 4.30.  The regulation does not stand for the 
proposition that the convalescent period is calculated from 
the date of admission.  The term "convalescence," although 
not defined by regulation, refers to "the stage of recovery 
following an attack of disease, a surgical operation or an 
injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) 
(emphasis added).  Further, the veteran's convalescent period 
began upon his release from the hospital on August 14, 1997.  
By his own statements the veteran was returned to work at 
some point during the first few days of September 1997.  The 
clinical record clearly shows that he did not require a 30 
day period of postoperative convalescence.  Accordingly, 
there is no basis to award benefits under 38 C.F.R. § 4.30.


ORDER

Entitlement to service connection for narcolepsy, carpal 
tunnel syndrome, tendonitis--claimed as left arm pain, 
hypertension, sinus bradycardia, DJD of the cervical spine, 
and a lumbosacral strain, to include DJD and sciatica, is 
denied.

A temporary total evaluation for hospital treatment in August 
and November 1997 under the provisions of 38 C.F.R. §§ 4.29 
and 4.30 is denied.


REMAND

The veteran was granted service connection for kidney stones, 
with history of prostatitis and urethritis, headaches, and 
left knee patellofemoral syndrome, status post lateral 
release, in October 1997.  He was assigned noncompensable 
ratings for all three disabilities.  The veteran has 
disagreed with the assigned ratings. 

The Board finds that the veteran's claims for higher ratings 
for the disabilities noted are well grounded.  As such, 
separate ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In statements received in February 1998, 
the veteran set forth his assertions as to why a higher 
rating is in order for his respective disabilities.  The 
Board notes also that the veteran required medical treatment 
for urethral constriction in August and November 1997, and he 
was treated for acute non-oliguric renal failure.  The Board 
further notes that the veteran's last VA examination was in 
July 1997.  It is the opinion of the Board that a more recent 
VA examination of the veteran's genitourinary, headaches, and 
left knee disabilities would be beneficial in fairly 
adjudicating the veteran's claims for higher ratings.

The veteran is also seeking to establish service connection 
for bronchitis.  The SMRs reflect that he was treated for 
respiratory complaints in December 1992, June 1995 and 
January 1996 with diagnoses of bronchitis.  He was afforded a 
VA examination in July 1997, to include a pulmonary function 
test (PFT).  The PFT was interpreted to show mild restrictive 
disease with no change after bronchodilator.  The clinical 
examination resulted in a diagnosis of no evidence of 
bronchitis on examination.  However, while the examiner did 
note the results of the PFT, there was no comment as to what 
the results meant.  The veteran was denied service connection 
in October 1997.  The rating decision incorrectly noted that 
the veteran was treated for bronchitis on but one occasion in 
service, and the PFT finding of mild restrictive disease was 
not specifically acknowledged.

The Board notes that if an examination report does not 
contain sufficient detail, it is incumbent to return the 
report as inadequate for evaluation purposes.  Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992).  In this case, the examination 
report is inadequate as it fails to identify the meanings of 
the PFT results.  Moreover, the rating decision failed to 
consider all of the SMR evidence related to the veteran's 
treatment for bronchitis in service and failed to consider 
the results of the PFT which were positive for evidence of 
mild restrictive disease.  

Subsequent to the veteran's case being certified to the 
Board, the United States Court of Appeals for Veterans Claims 
(Court) concluded that, absent the submission of a well-
grounded claim, the Department of Veterans Affairs (VA) 
cannot undertake to assist an appellant in developing facts 
pertinent to his claim.  See Morton v. West, 12 Vet. App. 477 
(1999); 38 C.F.R. § 5107a (West 1991).  However, in this 
case, in light of the inadequacy of the prior examination and 
the subsequent rating decision, the veteran is entitled to an 
adequate examination and an adequate analysis of the 
examination results where all of the evidence is addressed.  
The Board is not required to make any finding in regard to 
the well groundedness of the claim for entitlement to service 
connection for bronchitis.

A review of the veteran's claims file reveals that he was 
granted service connection for post operative residuals of 
left shoulder surgery in October 1997.  The veteran was 
assigned a 10 percent rating for his disability and notified 
of the rating action in October 1997.  38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5024 (1999).  

The United States Court of Appeals for the Federal Circuit 
has held that the issue of the amount of compensation for a 
service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
second Notice of Disagreement (NOD) must be filed by the 
veteran in order to initiate appellate review concerning the 
issue of compensation.  Grantham v. Brown, 114 F.3rd 1156, 
1159 (1997).

In this case, the veteran submitted two statements that were 
received by the RO in February 1998.  Each statement 
addressed issues that were disputed by the veteran as a 
result of the October 1997 rating decision.  One statement 
contended that the left shoulder disability deserved a higher 
rating.  Unfortunately, the RO has yet to provide the veteran 
with an SOC addressing a higher rating for his left shoulder 
disability.  Accordingly, the issue of a higher rating for 
the left shoulder disability remains on appeal based upon the 
veteran's February 1998 NOD.  Therefore, that issue is 
remanded to the RO for issuance of an SOC and such further 
development as may be necessary.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who have treated him for 
kidney stones, a urethral stricture, 
headaches, and a left knee disorder since 
1997.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
records identified which have not been 
previously secured.  Any information 
obtained must be associated with the 
claims file.  If the search for these 
records has negative results, 
documentation from each of the contacted 
entities, to that effect, should be 
placed in the claims file.

2.  The veteran should be accorded 
appropriate VA compensation examinations 
to determine the nature and extent of his 
genitourinary, headache and left knee 
disabilities.  All indicated special 
studies should be performed if not 
medically contraindicated.  In accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), the orthopedic examination report 
must cover any weakened left knee 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.

The veteran's claims folder should also 
be reviewed by a pulmonary specialist, if 
possible.  The examiner is asked to 
review the medical evidence of record, to 
include the veteran's SMRs, VA clinical 
examination report and PFT from July 
1997.  The examiner should then be 
requested to provide an opinion as to the 
following:  (1) what is the significance 
of the PFT finding of mild restrictive 
disease; and (2) if a disorder is 
diagnosed, whether it is at least as 
likely as not that the disorder is 
related to any incident of service, to 
include bronchitis, based on the 
veteran's SMRs.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiners in conjunction with the 
examination.  The examination report 
should be typed.

3.  After undertaking any development 
deemed appropriate, the RO should review 
the examination reports.  If the reports 
are not in complete compliance with these 
remand, appropriate action should be 
taken.

4.  Thereafter, the RO should then 
readjudicate the veteran's claims for 
higher ratings for his genitourinary, 
headache, and left knee disabilities, as 
well as his claim for entitlement of 
service connection for bronchitis  This 
should include reference to DeLuca, and 
38 C.F.R. §§ 4.40, 4.45, and 4.59 with 
respect to the left knee disability.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case.  The veteran and 
his representative should then be 
provided an opportunity to respond.

5.  The RO should issue a statement of 
the case pertaining to the issue of 
entitlement to a higher rating for status 
post surgery of the left shoulder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 




